Citation Nr: 1307669	
Decision Date: 03/07/13    Archive Date: 03/11/13

DOCKET NO.  03-24 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a petit mal seizure disorder.   


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from March 1986 to July 1989.  She has unverified service in the reserve between August 1989 and 1997.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision by the Regional Office (RO) in Phoenix, Arizona which denied entitlement to service connection for a seizure disorder.  In April 2009, the Board remanded this claim.  The case was most recently certified to the Board by the Waco, Texas Regional Office.  

In April 2009, the Board also remanded the issues of entitlement to service connection for endometriosis and a stomach disorder.  In June 2010, the RO issued a statement of the case addressing the claim of entitlement to service connection for endometriosis.  Thereafter, the appellant failed to file a timely substantive appeal.  Hence, the August 2008 rating decision by the Appeals Management Center which denied entitlement to service connection for endometriosis is final.  38 U.S.C.A. § 7105 (West 2002).

In a July 2012 rating decision the Waco, Texas RO granted entitlement to service connection for an irritable bowel syndrome.  Hence, the claim of entitlement to service connection for a stomach disorder is no longer before the Board.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In February 2005, the Veteran appeared before a Veterans Law Judge at the Phoenix RO.  That individual has since retired.  As the law requires the Veterans Law Judge who conducted the hearing to participate in any decision made on appeal the appellant was offered an opportunity to appear at a new hearing.  

In January 2013, the Veteran requested an opportunity to present testimony before a Veterans Law Judge at an in person hearing to be conducted at the Waco RO.  Hence, the RO must schedule a new hearing for the Veteran on their travel board docket.  38 C.F.R. §§ 20.700 , 20.704 (2012). 

Accordingly, the case is REMANDED for the following action: 

The Waco, Texas RO should schedule the Veteran for a travel board hearing before a visiting Veterans Law Judge. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


